         Case 2:20-cv-02783-PSG-JEM Document 32 Filed 04/15/20 Page 1 of 1 Page ID #:2141




,..   Keller Lenkner LLC                                                                                                         E-fllED
      1300 I Street. N.W., Suite 400£
      Washington, D.C. 20005
                                                                                                                              APR 15, 2020

                                                          UNITED STATES DISTRICT COURT                                   Document
                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                       CASE NUMBER
      Postmates Inc.
                                                                                                            2:20-cv-02783-PSG-JEM
                                                                     Plaintiff(s)
                                              V.
                                                                                            (P     OSED) ORDER ON APPLICATION
      10,356 Individuals
                                                                                          OF NON-RESIDENT ATTORNEY TO APPEAR
                                                                  Defendant(s).                IN A SPECIFIC CASE PRO HAC VICE

      The Court, having determined whether the required fee has been paid, and having reviewed the
      Application of Non-Resident Attorney to Appear in a Specific Case Pro Hae Vice filed by
      Postman, Warren D.                                                              of Keller Lenkner LLC
      A pplicant's Name (Last Name, First Name & Middle Initial)                         150 N. Riverside Plaza, Suite 4270
      202-749-8334                                                                       Chicago, IL 60606
      Telephone Number                         Fax Number
      wdp@kellerlenkner.com
                                     E-Mail Address                                       Firm/Agency Name & Address

       for permission to appear and participate in this case on behalf of
      10,356 Individuals



      Name(s) of Party(ies) Represented                                             D Plaintiff(s)   1.8] Defendant(s)   D Other: ---------
      and designating as Local Counsel
      Zigler, Aaron M.                                                                of Keller Lenkner LLC
      Designee's Name (Last Name, First Name & Middle Initial)                           150 N. Riverside Plaza, Suite 4270
           327318             312-210-7278                                               Chicago, IL 60606
      Designee's Cal. Bar No.         Telephone Number          Fax Number
      amz@kellerlenkner.com
                                      E Mail Address                                      Firm/Agency Name & Address

       HEREBY ORDERS THAT the Application be:
       0 GRANTED.
       � DENIED: D for failure to pay the required fee.
                           D for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           D for failure to complete Application: ___________ ______________
                           D pursuant to L.R. 83-2.l.3.2: D Applicant resides in California; D previous Applications listed indicate Applicant

                          M
                             is regularly employed or engaged in business, professional, or other similar activities in California.
                             pursuant to L.R. 83-2.1.3.4; Local Counsel: D is not member of Bar of this Court;�does not maintain office in District.
                           D because ----------------------------------

       IT IS HEREBY FURTHER ORDERED THAT the Application fee, if p                                                        efunded D not be refunded.

                           f
                            rItf/w uJ
       Dated
                                                                                              u�
      G 64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE            Page I of I
